ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_01_EN.txt. 241




           DISSENTING OPINION OF VICE-PRESIDENT
                      AL-KHASAWNEH



   The Court’s jurisdiction is established — Serious doubts that already settled
question of jurisdiction should have been re-examined — SFRY’s United Nations
membership could only have been suspended or terminated pursuant to Articles
5 or 6 of the Charter ; Security Council and General Assembly resolutions did
not have the effect of terminating the SFRY’s United Nations membership —
The FRY’s admission to the United Nations in 2000 did not retroactively change
its position vis-à-vis the United Nations between 1992 and 2000 — Between
1992 and 2000, the FRY was the continuator of the SFRY, and after its admis-
sion to the United Nations, the FRY was the SFRY’s successor — The Court’s
Judgment in the Legality of Use of Force cases on the question of access and
“treaties in force” is not convincing and regrettably has led to confusion and
contradictions within the Court’s own jurisprudence — The Court should not
have entertained the Respondent’s highly irregular 2001 “Initiative” on access
to the Court, nor should it have invited the Respondent to renew its jurisdic-
tional arguments at the merits phase.



   Serbia’s involvement, as a principal actor or accomplice, in the genocide that
took place in Srebrenica is supported by massive and compelling evidence —
Disagreement with the Court’s methodology for appreciating the facts and
drawing inferences therefrom — The Court should have required the Respon-
dent to provide unedited copies of its Supreme Defence Council documents, fail-
ing which, the Court should have allowed a more liberal recourse to inference —
The “effective control” test for attribution established in the Nicaragua case is
not suitable to questions of State responsibility for international crimes com-
mitted with a common purpose — The “overall control” test for attribution
established in the Tadić case is more appropriate when the commission of inter-
national crimes is the common objective of the controlling State and the non-
State actors — The Court’s refusal to infer genocidal intent from a consistent
pattern of conduct in Bosnia and Herzegovina is inconsistent with the estab-
lished jurisprudence of the ICTY — The FRY’s knowledge of the genocide set to
unfold in Srebrenica is clearly established — The Court should have treated the
Scorpions as a de jure organ of the FRY — The statement by the Serbian Coun-
cil of Ministers in response to the massacre of Muslim men by the Scorpions
amounted to an admission of responsibility — The Court failed to appreciate
the definitional complexity of the crime of genocide and to assess the facts
before it accordingly.



  1. I feel that I should explain the nature of my dissent before explain-
ing the reasons for it. I am not in total disagreement with the majority :

202

242 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

regarding jurisdiction, I come to the same conclusion contained in para-
graph 1 of the dispositif that the Court’s jurisdiction is established,
although I have serious doubts whether, in terms of the proper adminis-
tration of justice, the already settled question of jurisdiction should have
been re-examined in the Judgment.

   2. I, likewise, concur with the findings (paragraphs 5-7 of the disposi-
tif) dealing respectively with Serbia’s violation of its obligations under
the Genocide Convention to prevent genocide in Srebrenica and to
cooperate fully with the International Criminal Tribunal for the former
Yugoslavia ; and its failure to comply with the two Orders on provisional
measures issued by the Court in 1993.

  3. Where, however, my learned colleagues and I part company is with
respect to the central question of Serbia’s international responsibility
incurred as a consequence of its involvement — as a principal actor or an
accomplice — in the genocide that took place in Bosnia and Herze-
govina. Such involvement is supported, in my opinion, by massive and
compelling evidence. My disagreement with the majority, however, relates
not only to their conclusions but also to the very assumptions on which
their reasoning is based and to their methodology for appreciating the
facts and drawing inferences therefrom, and is hence profound. There-
fore, notwithstanding my agreement with some parts of the Judgment,
and much to my regret, I am duty and conscience bound to dissent. In
explanation of this position I append the present opinion.

                           I. THE COURT’S JURISDICTION
   4. The jurisdictional issues in the present case have revolved around
the international status of the Respondent and its membership in the
United Nations. Those issues, which permeated all phases of this case
and other related cases, can be traced to the State succession arising out
of the process of disintegration of the Socialist Federal Republic of
Yugoslavia (SFRY) which took place in the early 1990s. Briefly described,
that process — for it has to be emphasized that there was no agreed point
in time when the SFRY could be said to have been extinguished 1 —
started when both Slovenia and Croatia seceded from the SFRY on
25 June 1991. Macedonia did the same on 17 September 1991 and Bosnia
and Herzegovina, the last to secede, followed on 6 March 1992. Only two
constituent republics, Serbia and Montenegro, were left in the old Yugo-
slavia and on 27 April 1992 they joined to form the Federal Republic of
Yugoslavia (FRY) which claimed to be the continuator of the SFRY and
declared its intention “to strictly abide by all the international commit-

 1   As was the case, for example, with the Union of Soviet Socialist Republics.


203

243 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

ments” of the SFRY as well as to remain “bound by all obligations to
international organizations and institutions whose member it is” 2.



   5. While the four Republics that emerged from the SFRY were
admitted to United Nations membership in 1992 and 1993, the FRY’s
claim to continuity was noted by the Security Council on 30 May 1992 as
a claim that “has not been generally accepted” 3. Again the Security
Council, on 19 September 1992, considered that the SFRY had ceased
to exist, recalled its earlier resolution, and considered that the FRY

      “cannot continue automatically the membership of the former Social-
      ist Federal Republic of Yugoslavia in the United Nations ; and
      therefore recommend[ed] to the General Assembly that it decide that
      the Federal Republic of Yugoslavia (Serbia and Montenegro) should
      apply for membership in the United Nations and that it shall not
      participate in the work of the General Assembly” 4.

Two days later the General Assembly adopted a resolution in which inter
alia it decided that the FRY “should apply for membership in the United
Nations and that it shall not participate in the work of the General
Assembly” 5.
   6. Both the language of the resolutions and their negotiating history
suggest that they were compromise resolutions that fell short of termi-
nating or suspending SFRY membership in the United Nations 6. In fact
under the United Nations Charter, there is no way in which the SFRY
membership could have been terminated given the veto power of the per-
manent members, some of whom were as opposed to such a termination
as others were keen on it. In any case, the requirements for suspension
(Charter, Art. 5) or expulsion (Charter, Art. 6) were never invoked by the
Security Council nor put into motion. The FRY clung to its membership
claim with the result that

      “the only practical consequence that [General Assembly resolu-
      tion 47/1] draws is that the Federal Republic of Yugoslavia (Serbia
      and Montenegro) shall not participate in the work of the General
      Assembly” (letter of the Under-Secretary-General and Legal Coun-
      sel of the United Nations ; incidentally the only legal authority to

  2 United Nations doc. A/46/915 (1992), 7 May 1992, Ann. II.
  3 Security Council resolution 757 (1992), 30 May 1992.
  4 Security Council resolution 777 (1992), 19 September 1992.
  5 General Assembly resolution 47/1 (1992), 22 September 1992.
  6 See Michael Scharf, “Musical Chairs : The Dissolution of States and Membership in

the United Nations”, Cornell International Law Journal, 1995, Vol. 28, pp. 58-62.

204

244 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

      appraise the matter in what was an otherwise blatantly political
      process).

That letter from the Legal Counsel of the United Nations left no room
for doubt. It went on to state “on the other hand, the resolution neither
terminates nor suspends Yugoslavia’s membership”.

   7. Important as this letter is, we should not be content with it, nor
with the language and negotiating history of Security Council resolu-
tions 757 and 777 and General Assembly resolution 47/1, nor with the
undisputed fact that no measures were adopted to affect the termination
or suspension of SFRY membership — all of which point unmistakably
to continued SFRY membership in the United Nations. We should, addi-
tionally, ask a basic question : was the SFRY a United Nations Member
in the first place ? The answer to that question is also clearly in the
affirmative, for it would be recalled that the SFRY had been a founding
Member of the United Nations and already in 1947 the Sixth Committee
of the General Assembly had formulated the principle that :



        “As a general rule, it is in accordance with principle to assume
      that a State which is a Member of the United Nations does not cease
      to be a Member from the mere fact that its constitution or frontiers
      have been modified, and to consider the rights and obligations which
      that State possesses as a Member of the United Nations as ceasing to
      exist only with its extinction as a legal person internationally recog-
      nized as such.” 7
   8. At no time was the SFRY extinguished as a legal person interna-
tionally recognized as such. There were always States that continued to
recognize the FRY as the continuator of the SFRY though there were
others who took the opposite view. This state of affairs is typical of the
relativism inherent in the constitutive theory of recognition and in itself
prevents the drawing of any firm inferences. The only way to ascertain
whether there was continuity or extinction of the SFRY is by reference to
the actual or legal elements surrounding the succession of States which
can be measured against an objective yardstick. It is indisputable, for
example, that the capital of the SFRY was still within the borders of the
FRY and that Serbia (an ancient kingdom) and Montenegro formed the
historic nucleus of Yugoslavia and continued even after the loss of the
four Republics — which happened at different times — to have 40 per
cent of the land mass of the former Yugoslavia and 45 per cent of its

  7 United Nations, Official Records of the General Assembly, Sixth Committee,

Second Session, 43rd meeting, 1947, pp. 38-39.

205

245 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

population 8. Moreover, it is also factually indisputable that in the Forty-
sixth Session of the General Assembly, the SFRY, even after Slovenia,
Croatia and Macedonia had broken away, was still considered a United
Nations Member and the credentials of its representatives were not chal-
lenged. Of equal importance is that even in the Forty-seventh Session of
the General Assembly no challenge to the credentials of its representa-
tives was made 9. In other words, the rump Yugoslavia, later the FRY,
was treated as a continuator of the SFRY. There was nothing out of the
ordinary in this. It was supported by the classic models of the succession
of India and Pakistan from the Commonwealth of India ; then later
the Pakistan/Bangladesh succession ; and the dissolution of the Union
of the Soviet Socialist Republics ; and it accorded with the principle
adopted by the Sixth Committee referred to above. Moreover, the nature
of Security Council resolutions 757 and 777 and General Assembly
resolution 47/1, appreciated contextually, lends strong credence
to the claim that their main aim was in the nature of sanctions.
It should not be overlooked in this respect that news of the atrocities
committed in Croatia and Bosnia were being carried world-wide to a
shocked international public opinion and blame for the most part was
being laid on the doorstep of the government of Mr. Milošević
and hence sanctions were started even when the SFRY was still in
existence 10.




   9. Whatever may have been the case with regard to the intended or
unintended effects of those resolutions, the decisive fact is that once
SFRY membership in the United Nations had been ascertained and that
this membership had survived the breakaway of Croatia, Slovenia and
Macedonia which was indisputably the case in the Forty-sixth Session of
the General Assembly, and of Bosnia which was similarly the case in the
Forty-seventh Session of the General Assembly, the Security Council and
General Assembly resolutions adopted did not, and more importantly,
could not, have terminated or suspended that existing membership. Only
the SFRY, of its own volition, could give up its original membership and
it was naturally not inclined to do so, given not only the strength of its
claim, but additionally, because, had it abandoned its membership, it
would have put itself at the mercy of the “peace-loving formula” (United
Nations Charter, Art. 4, para. 1) which, contextually, it had ample
reason to believe some, including some in the Security Council, would
not easily apply to it. As already stated, the FRY clung to its membership

  8See Michael Scharf, op. cit., p. 53.
  9Yehuda Blum, “UN Membership of the ‘New’ Yugoslavia : Continuity or Break”,
American Journal of International Law, 1992, Vol. 86, p. 830.
 10 Security Council resolution 713 (1991), 25 September 1991, para. 6.



206

246 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

and suffered only the sanction of non-participation in the work of the
General Assembly and the Economic and Social Council (ECOSOC)
where a similar resolution was adopted 11.


   10. Indeed there is post-Dayton evidence to suggest that had the FRY
persisted in its claim as a continuator, it would have triumphed. For we
can glean, for example, acceptance of that claim from the treaties that it
entered into with Croatia, Bosnia and Macedonia 12. The acceptance by
the successor States of that claim is especially significant given their close-
ness to the process of succession. This thesis, however, could not be fully
tested because the nascent normalcy was shattered by Mr. Milošević’s
attack on Kosovo in 1999 resulting in disastrous consequences for the
FRY and, not least, for Mr. Milošević as evidenced by his fall from
power. A new Government replaced him and decided to embark on a
new course. It applied to the United Nations as a new Member and was
accepted as such in 2000, thereby abandoning of its own will the claim of
continuity. From that moment on and only from that moment on it
became a successor of the SFRY and not its continuator.




   11. Curiously, the fact of FRY admission to the United Nations in
2000 was viewed as retroactively clarifying the Respondent’s hitherto
amorphous status vis-à-vis the United Nations in favour of the conclu-
sion that in the period 1992 to 2000 it was not a United Nations Member.
It was also argued that the FRY’s admission “revealed” a lack of United
Nations membership and toppled the assumption which was based on the
existence of an amorphous situation, making it now impossible to ignore
the question of the FRY’s access to the Court. Nothing could be more
debatable. The logic of the argument seems at first glance to be straight-
forward : admission as a new Member means that the FRY was not a
Member before the date of admission. But here we are not dealing with a
State that had never been a United Nations Member. Rather we are
faced with a State that assiduously maintained it was the continuator of
an original United Nations Member and which had to relinquish a strong
claim to continuity and apply as a new Member in the sense of a succes-
sor State. The distinction therefore is not between a “new Member” and
a “non-Member”, but between a “new Member” and an “old Member”.
Seen from this angle, the act of admission does not lead to the conclusion

  11 Security Council resolution 821 (1993), 28 April 1993, para. 1.
  12 See, e.g., Article IV of the Joint Declaration of the President of the Republic of Ser-
bia and the President of the Presidency of Bosnia and Herzegovina, which stipulates that
“Bosnia and Herzegovina accepts the State continuity of the Federal Republic of Yugo-
slavia”, United Nations doc. A/51/461-S/1996/830 (1996), 7 October 1996.

207

247 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

that the FRY was not a United Nations Member. Rather, the act of
admission confirms that it had been an old member by way of continuity
until it abandoned that claim and took on the status of a successor.
Therefore the FRY was a continuator in 1992 to 2000 and a successor
after its admission in 2000. Furthermore, to argue that the SFRY was
extinguished in 1992 and that the FRY was a successor of the SFRY in
2000 without first being its continuator creates a legal void in the inter-
vening period of eight years, which is absurd.



   12. In the post-2000 period, the claim that the FRY was not a United
Nations Member and therefore lacked access to the Court became
pivotal in jurisdictional rounds and ploys aimed at undoing the Court’s
clearly-established jurisdiction in its 1996 Judgment on Preliminary Objec-
tions (in paragraph 34 of that Judgment, the Court indicated that it had
jurisdiction rationae personae, rationae materiae and rationae temporis).
Denying that the Respondent had been a United Nations Member in
1992 to 2000 was a necessary first step to the argument that it lacked
“access” to the Court via that membership under Article 35, paragraph 1,
of the Statute. Furthermore, this access was said to be independent from
jurisdiction, even jurisdiction rationae personae, and, unlike it, was objec-
tive and could not be established simply because there was consent to
jurisdiction but should always be ascertained, if need be, by the Court
acting propio motu. Thus, the modest idea of access (concerned primarily
with granting access to States and denying it to non-States and ensuring
equality for Members and non-Members) was elevated to heights that its
drafters never imagined. In its latest incarnation, the concept of access
could circumvent the principle of res judicata by either overturning it or
by being outside the scope of the res judicata of the Court’s jurisdiction
in the 1996 Judgment on Preliminary Objections (CR 2006/45, 9 May
2006, pp. 10-18.). I shall revert to these issues of jurisdiction and access to
propound the view that differences between them are greatly exagger-
ated. I shall first, however, give an overall description of the major devel-
opments that took place after 2000. In the Respondent’s Application for
revision of the Judgment of 11 July 1996 and its Initiative, both submit-
ted to the Court in 2001, and the Court’s 2004 Legality of Use of Force
Judgments, the question of the FRY’s access to the Court (including
access under Article 35, paragraph 2, of the Statute) played a central role
in jurisdictional arguments. Already in 2004, acting counsel for Belgium
described how the Legality of Use of Force cases were being used by Ser-
bia as “effectively . . . the fifth round in the jurisdictional contest of the
Genocide Convention case which stretches back to 1993” (Legality of Use
of Force (Serbia and Montenegro v. Belgium), CR 2004/15, para. 10).
When one adds to that two attempts by Serbian members of the Bosnian
Presidium to discontinue the Genocide Convention case, and the latest
round of jurisdictional arguments in 2006, that jurisdictional contest

208

248 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

reached eight rounds — which is unprecedented in the history of this
Court or of its Predecessor.




1. The Application for Revision Judgment (2003) and the Legality of
                   Use of Force Judgments (2004)
   13. In its Application for revision, the Respondent had not based its
request strictly on new facts as required by Article 61 of the Statute but
on the legal consequences relating to its United Nations membership
flowing from facts already known to the parties at the time of the 1996
Judgment. This being the case, the Court dismissed the request because
the alleged new facts were not new. There was no need, therefore, for the
Court to decide on the question of the Respondent’s United Nations
membership. The Court stated that the General Assembly resolution on
admission :

      “cannot have changed retroactively the sui generis position which
      the FRY found itself in vis-à-vis the United Nations over the period
      1992-2000 or its position in relation to the Statute of the Court and
      the Genocide Convention” (Application for Revision of the Judg-
      ment of 11 July 1996 in the Case concerning Application of the Con-
      vention on the Prevention and Punishment of the Crime of Genocide
      (Bosnia and Herzegovina v. Yugoslavia), Preliminary Objections
      (Yugoslavia v. Bosnia and Herzegovina), Judgment, I.C.J. Reports
      2003, p. 31, para 71).
   14. By contrast, in the Legality of Use of Force cases, the caution that
had for better or worse always characterized the Court’s approach to the
issue of Yugoslavia’s membership was thrown to the wind. Free from the
constraints of res judicata, the majority found in those closely related
cases an escape route which was used notwithstanding the impact that
this would have on the present case. As stated in Judge Higgins’s separate
opinion : “Its relevance can lie, and only lie, in another pending case.”
(Legality of Use of Force (Serbia and Montenegro v. Belgium), Prelimi-
nary Objections, Judgment, I.C.J. Reports 2004, p. 487, para. 18, sepa-
rate opinion of Judge Higgins.)



  15. Be that as it may, what interests us more for the present is the

209

249 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

reasoning followed in the Legality of Use of Force Judgments. The
Court started by noting — correctly — that the aforementioned passage
in the Application for Revision Judgment did not imply any decision on
the status of the FRY within the United Nations before 2000. The Court
went on to say that the fact of admission brought to an end the sui
generis position of FRY membership — which is also correct for the
future. But the Court went further and sought to derive new legal conse-
quences — for the past — namely lack of United Nations membership
between 1992 and 2000 from the fact of the FRY’s admission whereas in
the 2003 Application for Revision Judgment, the Court had found it
impossible to derive, from the same fact, any consequences for the past 13.
The only basis for doing so was the observation that the term sui generis
is a descriptive and not a prescriptive term. But this is hardly evidence or
argument for nothing turns on that observation. As the joint declaration
in the Legality of Use of Force cases observes, the proposition that the
FRY’s United Nations membership was retroactively clarified is “far
from self-evident and we cannot trace the steps of the reasoning” (Legal-
ity of Use of Force (Serbia and Montenegro v. Belgium), Preliminary
Objections, Judgment, I.C.J. Reports 2004, p. 334, para. 12, joint decla-
ration of Vice-President Ranjeva, Judges Guillaume, Higgins, Kooij-
mans, Al-Khasawneh, Buergenthal and Elaraby). This, with great respect,
is one of the reasons why the Court’s logic in the Legality of Use of Force
Judgments does not perhaps represent the zenith of legal reasoning. This
is so in addition of course to its negative and regrettable impact on the
broad consistency of the Court’s jurisprudence.




  16. Our present Judgment considers the 2003 Application for Revision
Judgment and the 2004 Legality of Use of Force Judgments in para-
graphs 105-113 under the heading “Relevant Past Decisions of the Court”,
but fails to address the contradiction between its inability to draw find-
ings as to FRY United Nations membership in its 2003 Judgment, and its
drawing conclusions from the same facts in its 2004 Judgment.



  17. Apart from access via United Nations membership (Statute,
Art. 35, para. 1) non-Members may, as is well known, have access to the

   13 See Maria Chiara Vitucci, “Has Pandora’s Box Been Closed ? : The Decision on the

Legality of Use of Force Cases in Relation to the Status of the Federal Republic of Yugo-
slavia (Serbia and Montenegro) within the United Nations”, Leiden Journal of Interna-
tional Law, 2006, Vol. 19, p. 114.

210

250 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

Court under Article 35, paragraph 2. The crucial question in the second
route is whether the term “treaties in force” is to be interpreted to mean
those treaties in force at the time of the institution of proceedings (the
liberal interpretation) or those that were already in force when the ICJ
Statute itself had come into force (the narrow interpretation).


   18. It will be recalled that, in its Order of 8 April 1993, the Court
opted for the liberal interpretation. It did so expressly in paragraph 19 of
that Order. Indeed, given that it did not find the need to pronounce
definitively on FRY membership in the United Nations, the liberal inter-
pretation of Article 35, paragraph 2, of the Statute, was the sole or main
ground for its provisional jurisdiction. Though not definitive, this finding
carries considerable weight and should not have been lightly reversed.
Moreover, this assumption was, by necessary logic, at the heart of the
Court’s finding in the 1996 Judgment on Preliminary Objections that it
had jurisdiction. Yet the 2004 Legality of Use of Force Judgments did
not hesitate to unnecessarily reverse it. The same seven judges appending
a joint declaration to that Judgment felt it


      “astonishing that the Court found it necessary to rule on the scope
      of Article 35, paragraph 2, whereas the Applicant did not invoke this
      text” (Legality of Use of Force (Serbia and Montenegro v. Belgium)
      Preliminary Objections, Judgment, I.C.J. Reports 2004, p. 333,
      para. 11, joint declaration of Vice-President Ranjeva, Judges
      Guillaume, Higgins, Kooiijmans, Al-Khasawneh, Buergenthal
      and Elaraby).
  19. But beyond this, the reasoning followed by the Court in the 2004
Legality of Use of Force Judgments leads to the collapse of the unity of
purpose of Articles 35, 36 and 37 of the Statute — for in Articles 35 and
36 the term “treaties in force” indisputably means in force at the time of
the institution of proceedings. No justification for such a result is offered.

   20. The Court’s conclusion in the Legality of Use of Force Judgment
is based mainly on the travaux préparatoires of Article 35, paragraph 2,
of the Statute of the Permanent Court, its own Statute’s travaux prépara-
toires yielding no firm conclusions. All that need be said in this regard is
that the conclusion of the Court is at best possible but not conclusive.


  21. Moreover, it is disconcerting that whilst the Court was more than
ready to delve into the travaux préparatoires of a bygone era and draw
conclusions by analogy (though such analogy is open to doubts given
that there were no general peace treaties after the Second World War),
there is no reference to the much more relevant fact that the FRY,

211

251 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

whether or not a Member of the United Nations, was a party to the
Genocide Convention. The FRY’s 27 April 1992 declaration accepting
the SFRY treaty obligations amounts to its acceptance of the Genocide
Convention obligations. In this respect, reference should be made to the
fact that the United Nations Office of Legal Affairs considers that Gen-
eral Assembly resolution 43/138 (1988) amounts to a general invitation to
non-Members to become a party to the Genocide Convention 14. The
Democratic People’s Republic of Korea’s instrument of accession to the
Genocide Convention was accepted on 31 January 1989 (more than two
years before it became a United Nations Member) on this basis. No
special invitation to become a party to the Genocide Convention was
addressed to the DPRK by the General Assembly. In other words, given
the FRY’s express acceptance of the obligations set forth in the Genocide
Convention in 1992, neither its purported non-Member status nor the
failure of the General Assembly to specifically invite the FRY to become
a party acts as a bar to finding that the FRY was a party to the Genocide
Convention at the time it filed the Application.




                                  2. The Initiative
   22. The Court’s Statute admits of only two ways for States unhappy
with its judgments to deal with them : revision under Article 61 with all
the attendant limitations and conditions wisely designed to safeguard the
stability and integrity of judgments and/or a request for interpretation
under Article 60 which can only explain but not change that which the
Court has already settled with binding force.

   23. The Respondent sought revision unsuccessfully in 2003 and could
have sought interpretation — indeed the nature of its claims regarding
the meaning of jurisdiction and access would lend themselves to resolu-
tion through such a request. Instead, simultaneously with its 2001 Appli-
cation for revision, the Respondent presented an “Initiative” to the Court
to reconsider its jurisdiction ex officio. Curiously, the reasoning and
contents of the Initiative were virtually identical with the Application
for revision. While the Court rejected the Application for revision on 3
February 2003, the same Court, some four months later, invited the
Respondent to present new jurisdictional arguments at the merits phase.
(Letter from the Registrar to the Respondent dated 12 June 2003.) This,
notwithstanding that the Court itself had some seven years earlier satis-
fied itself that : “having established its jurisdiction under Article IX of the

  14 Paragraph 5 of General Assembly resolution 43/138 (8 December 1988) urges those

States which have not yet become parties to the Convention to ratify it or accede thereto
without further delay.

212

252 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

Genocide Convention. . . it may now proceed to consider the merits of
the case on that basis” (Preliminary Objections, Judgment, I.C.J. Reports
1996 (II), p. 622, para. 46).

   24. It is plain that the “Initiative” was irregular and had no place
under the Statute of the Court, not because the Court could not make
mistakes or refuse to rectify them, but because its Statute struck the right
compromise between the fallibility of men and courts on the one hand
and the need to safeguard the reasonable and legitimate expectations
regarding the integrity and stability of its judgments on the other. That
compromise was struck, as already mentioned, by allowing for the pos-
sibility of seeking interpretation and/or revision. It is of course true that
“[t]he Court must however always be satisfied that it has jurisdiction. . .”
(Appeal Relating to the Jurisdiction of the ICAO Council (India v. Paki-
stan), Judgment, I.C.J. Reports 1972, p. 52, para. 13). But, that satisfac-
tion, no doubt motivated by a need to be meticulous in dispensing justice,
must be achieved in an orderly and timely manner. Once the Court has
satisfied itself that it has jurisdiction, it should move on to consider the
merits — which was exactly what the Court said in 1996.

   25. The serious misgivings I have, in principle, about the irregular
“Initiative” are reinforced by the fact that there is nothing in the Court’s
jurisprudence to support the proposition that jurisdictional issues that
have been decided with the force of res judicata may be reopened. Thus,
in the ICAO Council case, there was no separate preliminary objections
phase, nor any question of “re-examining” what had already been decided.
In that case, Pakistan simply raised an objection very late in the oral pro-
ceedings after it had exhausted its ability to raise preliminary objections.
The decision on jurisdiction, which was made under the Court’s general
powers, did not amount to re-examining jurisdiction because it had never
been previously examined.


  26. Similarly, in another case cited by the proponents of the objective
access theory : South West Africa (Ethiopia v. South Africa), Second
Phase, the Court found that the standing of the Applicant before the
Court itself, i.e., the locus standi ratione personae, which had been the
subject of the Court’s decision in 1962 could not be reopened, but that the
Applicant’s standing regarding the subject-matter of the case and there-
fore the merits could be reopened. In other words the Court avoided
reopening what had been decided 15.
  27. This conclusion is not weakened by the claim, in fact made by the


 15 For an analysis of other cases supporting the proposition that decided jurisdictional

matters may not be reopened see in particular paragraphs 127-128 of the Judgment.


213

253 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

Respondent, that it was making a new jurisdictional argument. One
would expect any respondent in the same position to claim that it was not
repeating old arguments. Again, if those new arguments are about crucial
unknown facts, the Court’s Statute designates a procedure to deal
with them ; if there is obscurity in the Judgment, interpretation under
Article 60 of the Court’s Statute can cure it.

   28. This being the case, it was curious and, with great respect to my
colleagues, regrettable, that the Court should have acceded — in an
unprecedented move — to the Respondent’s irregular request to present
additional jurisdictional arguments at the merits phase. By doing so, the
Court contributed to a further delay in justice regarding something so
shocking to decent people as allegations of genocide. Moreover, the mis-
conceived idea of allowing the Respondent to make new jurisdictional
arguments at the merits phase, after jurisdiction had been decided with
the force of res judicata has, together with its 2004 Legality of Use of
Force Judgments, contributed to confusion and contradictions between
its different cases and indeed the different phases in the present case with
the result that, with the contagion spreading, and those contradictions
being quoted back at the Court, the only thing the present Judgment
could do was to take refuge in the formalism of res judicata, para-
graphs 129-138 being a case in point.


   29. Before ending this part on jurisdiction, I should say a few words
about the concept of “access”. I believe that the most important applica-
tion of this concept is with regard to the lack of capacity of non-State
actors and unrecognized entities to appear before the Court. This is of
course to be expected in an international community made up of States.
The debates in the Security Council and the General Assembly regarding
non-Member States becoming parties to the Court’s Statute centred on
the requirement that the relevant entity be a State 16 — and not on the
conditions for participation in the Statute. Apart from the need to ensure
equality for the parties before the Court, I fail to see that the distinction
between access and jurisdiction entails any significant consequences. Thus,
a court is required to ascertain its jurisdiction independently of the con-
sent of the parties, for example when one party does not appear. More-
over, it is not insignificant that while the Respondent was arguing in
terms of lack of access, its submission was made in terms of lack of juris-
diction. A contextual approach based on common sense rather than dia-
lectic reasoning should be the guiding criterion in these matters.




  16 Shabtai Rosenne, The Law and Practice of the International Court, 1920-2005,

Vol. II, p. 599.

214

254 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

                                 II. MERITS

  30. I am of the opinion that the involvement or implication of the
FRY in the genocide that took place in Bosnia and Herzegovina in the
1990s was both more serious in nature and more extensive in territorial
scope than the mere failure to prevent genocide in Srebrenica conveys.

   31. This implies that the charge that genocide took place also in other
parts of Bosnia and Herzegovina and that the FRY was responsible not
only for its failure to prevent genocide but for being actively involved in
it either as a principal or alternatively as an accomplice or by way of con-
spiracy or incitement would in all probability have been proven had the
Court not adopted the methodology discussed below.



   32. It implies also that the fact of FRY responsibility for genocide in
Srebrenica was proven to a satisfactory standard.
   33. In stating this, I am not oblivious to the fact that the ICTY has
not, so far, established that the crime of genocide or the other ancillary
crimes enumerated in the Genocide Convention have taken place in
Bosnia and Herzegovina (apart from Srebrenica) and consequently that
genocide is more difficult, though not impossible, to prove. Neither am I
unaware that additional difficulties in this regard stem from the elusive-
ness of the elements of genocidal intent dolus specialis and from the need
to apply high standards of proof given the gravity of the charge of
genocide.

   34. I believe, however, that the Court could have found genocide and
FRY responsibility therefor had it followed a different methodology
without of course in any way detracting from the high standard of proof
or the rigour of its reasoning.
   35. In the first place, the Court was alerted by the Applicant to the
existence of “redacted” sections of documents of the Supreme Defence
Council of the Respondent. Regrettably, the Court failed to act although,
under Article 49 of its Statute, it has the power to do so. It is a reasonable
expectation that those documents would have shed light on the central
questions of intent and attributability. The reasoning given by the Court
in paragraph 206 of the Judgment, “[o]n this matter, the Court observes
that the Applicant has extensive documentation and other evidence avail-
able to it, especially from the readily accessible ICTY records. . .”, is
worse than its failure to act. To add to this, at the end of paragraph 206,
the Court states :

        “Although the Court has not agreed to either of the Applicant’s
      requests to be provided with unedited copies of the documents, it

215

255 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

      has not failed to note the Applicant’s suggestion that the Court may
      be free to draw its own conclusions.” (Emphasis added.)
It should be observed that Article 49 of the Statute provides that “formal
note should be taken of any refusal” and not of the Applicant’s sugges-
tion. In addition to this completely unbalanced statement that does not
meet the requirement of Article 49, no conclusions whatsoever were
drawn from noting the Respondent’s refusal to divulge the contents of
the unedited documents. It would normally be expected that the conse-
quences of the note taken by the Court would be to shift the onus
probandi or to allow a more liberal recourse to inference as the Court’s
past practice and considerations of common sense and fairness would
all demand. This was expressed very clearly by the Court in its Corfu
Channel Judgment :

         “On the other hand, the fact of this exclusive territorial control
      exercised by a State within its frontiers has a bearing upon the
      methods of proof available to establish the knowledge of that State
      as to such events. By reason of this exclusive control, the other
      State, the victim of a breach of international law, is often unable
      to furnish direct proof of facts giving rise to responsibility. Such a
      State should be allowed a more liberal recourse to inferences of fact
      and circumstantial evidence. This indirect evidence is admitted in
      all systems of law, and its use is recognized by international deci-
      sions. It must be regarded as of special weight when it is based on
      a series of facts linked together and leading logically to a single con-
      clusion.” (Corfu Channel (United Kingdom v. Albania), Merits,
      Judgment, I.C.J. Reports 1949, p. 18.)

   36. Secondly, the Court applied the effective-control test to a situation
different from that presented in the Nicaragua case. In the present case,
there was a unity of goals, unity of ethnicity and a common ideology,
such that effective control over non-State actors would not be necessary.
In applying the effective control test, the Court followed Article 8 of the
International Law Commission Articles on State Responsibility (Judg-
ment, paras. 402-407).

  37. However, with great respect to the majority, a strong case can be
made for the proposition that the test of control is a variable one. It
would be recalled that some ILC members drew attention to the fact of
there being varying degrees of sufficient control required in specific legal
contexts 17. The ICTY Appeals Chamber decision in the Tadić case, as

 17 Report of the International Law Commission on the Work of its Fiftieth Session,

United Nations, Official Records of the General Assembly, Fifty-third Session, Supple-
ment No. 10, United Nations doc. A/53/10 and Corr.1, para. 395.

216

256 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

reaffirmed in the Celebici case, takes this approach. In the Celebici case,
the Appeals Chamber held that :

      “the ‘overall control’ test could thus be fulfilled even if the armed
      forces acting on behalf of the ‘controlling state’ had autonomous
      choices of means and tactics although participating in a common
      strategy along with the controlling State” (Prosecutor v. Delalic,
      ICTY Appeals Chamber, 20 February 2001, para. 47).
   38. In rejecting the ICTY’s context-sensitive approach, the ILC Com-
mentary to Article 8 does little more than note a distinction between the
rules of attribution for the purposes of State responsibility on the one
hand, and the rules of international humanitarian law for the purposes of
individual criminal responsibility on the other 18. However, it should be
recalled that the Appeals Chamber in Tadić had in fact framed the ques-
tion as one of State responsibility, in particular whether the FRY was
responsible for the acts of the VRS, and therefore considered itself to be
applying the rules of attribution under international law (Tadić, ICTY
Judgment, IT-94-1-A, 15 July 1999, para. 98).

   39. Unfortunately, the Court’s rejection of the standard in the Tadić
case fails to address the crucial issue raised therein — namely that differ-
ent types of activities, particularly in the ever-evolving nature of armed
conflict, may call for subtle variations in the rules of attribution. In the
Nicaragua case, the Court noted that the United States and the Contras
shared the same objectives — namely the overthrowing of the Nicara-
guan Government. These objectives, however, were achievable without
the commission of war crimes or crimes against humanity. The Contras
could indeed have limited themselves to military targets in the accom-
plishment of their objectives. As such, in order to attribute crimes against
humanity in furtherance of the common objective, the Court held that the
crimes themselves should be the object of control. When, however, the
shared objective is the commission of international crimes, to require
both control over the non-State actors and the specific operations in the
context of which international crimes were committed is too high a
threshold. The inherent danger in such an approach is that it gives States
the opportunity to carry out criminal policies through non-state actors or
surrogates without incurring direct responsibility therefore. The state-
ment in paragraph 406 of the Judgment to the effect that the “‘overall
control’ test is unsuitable, for it stretches too far, almost to breaking
point, the connection which must exist between the conduct of a State’s
organs and its international responsibility” is, with respect, singularly
unconvincing because it fails to consider that such a link has to account

  18 J. Crawford, International Law Commission’s Articles on State Responsibility : Intro-

duction, Text and Commentaries, 2002, p. 112.

217

257 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

for situations in which there is a common criminal purpose. It is also
far from self-evident that the overall control test is always not proxi-
mate enough to trigger State responsibility.



  40. Thirdly, the Court has refused to infer genocidal intent from the
consistent pattern of conduct in Bosnia and Herzegovina. In its reason-
ing, the Court relies heavily on several arguments, each of which is
inadequate for the purpose, and contradictory to the consistent juris-
prudence of the international criminal tribunals.

   41. The Court first considers whether the Strategic Goals of the Ser-
bian People in Bosnia and Herzegovina 19 evidence genocidal intent, but
concludes that the goals “were capable of being achieved by the displace-
ment of the population and by territory being acquired” (Judgment,
para. 372). The Court further notes that the motive of creating a Greater
Serbia “did not necessarily require the destruction of the Bosnian Mus-
lims and other communities, but their expulsion” (ibid.). The Court
essentially ignores the facts and substitutes its own assessment of how the
Bosnian Serbs could have hypothetically best achieved their macabre
Strategic Goals. The Applicant is not asking the Court to evaluate
whether the Bosnian Serbs were efficient in achieving their objectives.
The Applicant is asking the Court to look at the pattern of conduct and
draw the logically necessary inferences. The jurisprudence of the interna-
tional criminal tribunals on this point is less amenable to artificial dis-
tinctions between the intent relevant to genocide and that relevant to
ethnic cleansing than the Court. The Appeal Chamber in Krstić has
clearly held that the pattern of conduct known as ethnic cleansing may be
relied on as evidence of the mens rea of genocide 20. Coupled with popula-
tion transfers, what other inference is there to draw from the overwhelm-
ing evidence of massive killings systematically targeting the Bosnian


   19 The Strategic Goals were as follows : (1) separation as a state from the other two

ethnic communities ; (2) a corridor between Semberija and Krajina ; (3) the establishment
of a corridor in the Drina River valley, i.e., the elimination of the border between Serbian
states ; (4) the establishment of a border on the Una and Neretva rivers ; and (5) the divi-
sion of the city of Sarajevo into a Serbian part and a Muslim part, and the establishment
of effective State authorities within each part (Judgment, para. 371).
  20   Krstić, IT-98-33-A, para. 34. On this basis, the Appeal Chamber held that

       “[s]ome other members of the VRS Main Staff harboured the same intent to carry
       out forcible displacement, but viewed this displacement as a step in the accomplish-
       ment of their genocidal objective. [To some other members of the VRS Main Staff],
       the forcible displacement was a means of advancing the genocidal plan.” (Ibid.,
       para. 133.)
See also Krajisnik, IT-00-39-T, Judgment of 27 September 2006, para. 854.

218

258 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

Muslims than genocidal intent ? If the only objective was to move the
Muslim population, and the Court is willing to assume that the Bosnian
Serbs did only that which is strictly necessary in order to achieve this
objective, then what to make of the mass murder ? If the Court cannot
ignore that population transfer was one way of achieving the Strategic
Goals, then why should it ignore that, in fact, the Bosnian Serbs used this
method as one of many — including massive killings of members of the
protected group.




   42. The second argument the Court relies on bears on the conduct of
the ICTY’s Prosecutor and the Tribunal’s jurisprudence on genocide.
The Court rejects the Applicant’s argument that the pattern of atrocities
committed over many communities demonstrates the necessary intent
because it “is not consistent with the findings of the ICTY relating to
genocide or with the actions of the Prosecutor, including decisions not to
charge genocide offences in possibly relevant indictments, and to enter
into plea agreements” (Judgment, para. 374). That the ICTY has not
found genocide based on patterns of conduct in the whole of Bosnia is
of course not in the least surprising. The Tribunal only has jurisdiction to
judge the individual criminal liability of particular persons accused before
it, and the relevant evidence will therefore be limited to the sphere of
operations of the accused. In addition, prosecutorial conduct is often
based on expediency and therefore no conclusions can be drawn from the
prosecution’s acceptance of a plea bargain or failure to charge a particu-
lar person with genocide. While the Court is intent on adopting the bur-
den of proof relevant to criminal trials, it is not willing to recognize that
there is a fundamental distinction between a single person’s criminal trial
and a case involving State responsibility for genocide. The Court can
look at patterns of conduct throughout Bosnia because it is not con-
strained by the sphere of operations of any particular accused — and it
should have done so.



   43. The consistent jurisprudence of the international criminal tribunals
is clear on the permissibility (and even the necessity) of relying on facts
and circumstances from which to infer genocidal intent. The ICTY
Appeal Chamber held that proof of specific genocidal intent


      “may, in the absence of direct explicit evidence, be inferred from a
      number of facts and circumstances, such as the general context, the
      perpetration of other culpable acts systematically directed against
      the same group, the scale of atrocities committed, the systematic

219

259 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

      targeting of victims on account of their membership of a particular
      group, or the repetition of destructive and discriminatory acts” 21.

   44. Relying on the decision in Jelisić, the Appeal Chamber in Krstić
also held that “[w]hen direct evidence of genocidal intent is absent, the
intent may still be inferred from the factual circumstances of the crime” 22.
   45. The ICTR has also consistently relied on inference as a means of
establishing the requisite genocidal mens rea. In Rutaganda, the ICTR
Appeal Chamber affirmed the Trial Chamber’s approach to inferring
genocidal intent :

         “The Chamber considers that it is possible to deduce the genocidal
      intent inherent in a particular act charged from the general context
      of the perpetration of other culpable acts systematically directed
      against that same group, whether these acts were committed by the
      same offender or by others. Other factors, such as the scale of atroci-
      ties committed, their general nature, in a region or a country, or
      furthermore, the fact of deliberately and systematically targeting vic-
      tims on account of their membership of a particular group, while
      excluding the members of other groups, can enable the Chamber to
      infer the genocidal intent of a particular act.” 23

   46. The ICTR Appeal Chamber also held that, while making anti-
Tutsi utterances or being affiliated to an extremist anti-Tutsi group is not
a sine qua non for establishing the dolus specialis of genocide, establishing
such a fact may, nonetheless, facilitate proof of specific intent 24. In
Musema, the ICTR Appeal Chamber held that “in practice, intent can
be, on a case-by-case basis, inferred from the material evidence submitted
to the Chamber, including the evidence which demonstrates a consistent
pattern of conduct by the Accused” 25. Finally, in Kayishema (the reason-
ing of which the Appeal Chamber affirmed) 26, the ICTR held that


      “[t]he perpetrator’s actions, including circumstantial evidence, how-
      ever may provide sufficient evidence of intent. . . The Chamber finds
      that the intent can be inferred either from words or deeds and may

  21 Jelisić, IT-95-10-A, Judgment of 5 July 2001, para. 47 ; Jelisić, IT-95-10, Judgment of

14 December 1999, para. 73.
  22 Krstić, supra footnote 20, para. 34.
  23 Akayesu, ICTR-96-4, Judgment of 2 September 1998, para. 523, and Georges Ruta-

ganda, ICTR-96-3, Judgment of 6 December 1999, para. 398, both as affirmed in Georges
Rutaganda, ICTR-96-3-A, Judgment of 26 May 2003, para. 528.
  24 Georges Rutaganda, ICTR-96-3-A, Judgment of 26 May 2003, para. 525.
  25 Musema, ICTR-96-13-A, Judgment of 27 January 2000, para. 167.
  26 Kayishema, ICTR-95-1-A, Judgment of 1 June 2001, para. 148.



220

260 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

       be demonstrated by a pattern of purposeful action. In particular, the
       Chamber considers evidence such as the physical targeting of the
       group or their property ; the use of derogatory language toward
       members of the targeted group ; the weapons employed and the
       extent of bodily injury ; the methodical way of planning, the system-
       atic manner of killing. Furthermore, the number of victims from the
       group is also important.” 27




   47. It is regrettable that the Court’s approach to proof of genocidal
intent did not reflect more closely this relevant jurisprudence.

   48. Fourthly, genocide is definitionally a complex crime in the sense
that unlike homicide it takes time to achieve, requires repetitiveness, and
is committed by many persons and organs acting in concert. As such, it
cannot be appreciated in a disconnected manner. Unfortunately, there
are instances in the Judgment where this happens, including on crucial
issues such as FRY responsibility for the genocide at Srebrenica.


   49. Belgrade’s knowledge of the more general operations in Srebrenica
— those geared toward “taking the town” — is amply established 28. In
addition, Carl Bildt (European negotiator) met twice with President
Milošević and General Mladić together in the midst of the takeover of
Srebrenica and the subsequent massacre 29. As regards General Mladić,
it is accepted that his promotion to the rank of Colonel General was
handled in Belgrade, and the Respondent’s claim that this was no more
than some administrative confirmation of a decision made in Pale is
unconvincing. The Secretary-General’s report on the fall of Srebrenica
relates that Mr. Bildt was joined in his meeting with President Milo-
šević on 14 July by General Mladić — which is the period during which the
Court determined that the decision to eliminate physically the whole
of the adult male population of the Muslim community of Srebrenica
was taken (Judgment, para. 423). The Report also highlights that President
Karadžić (President of the Republika Srpska) was unaware of the
meetings between Mr. Bildt, President Milošević and General Mladić 30.


  27  Kayishema, ICTR-95-1, Judgment of 21 May 1999, para. 93.
  28  Netherlands Institute for War Documentation, Srebrenica — a ‘safe’ area. Recon-
struction, background, consequences and analyses of the fall of the Safe Area, 10 April 2002,
Chap. 7.
   29 Report of the Secretary-General pursuant to General Assembly resolution 53/35,

“The Fall of Srebrenica”, United Nations doc. A/54/549 (1999), p. 81, para. 372.
  30   Ibid., p. 82, paras. 373-376.

221

261 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

  50. Finally, in regard specifically to the massacres in Srebrenica,
General Clark testified in Milošević’s trial to the following conversation
he had with the President of the FRY :

         “Well, all I can confirm, Your Honour, is the discussion that I
      had. I went to Milošević and I asked him. I said, ‘If you have so
      much influence over these Serbs, how could you have allowed Gen-
      eral Mladić to have killed all those people at Srebrenica ?’ And he
      looked to me — at me. His expression was very grave. He paused
      before he answered, and he said, ‘Well, General Clark, I warned him
      not to do this, but he didn’t listen to me.’ And it was in the context
      of all of the publicity at the time about the Srebrenica massacre.
      Now, I did not use the word ‘massacre’, and I did not specifically use
      the word ‘civilian’, but the context of the conversation was extremely
      clear and timely at that point.” 31


   51. General Mladić’s decisive role in the Srebrenica genocide, the close
relationship between General Mladić and President Milošević, the influ-
ential part President Milošević played in negotiations regarding Sre-
brenica (both before and after the genocide), and his own statements as
set forth above, each taken alone, might not amount to proof of Presi-
dent Milošević’s knowledge of the genocide set to unfold in Srebrenica.
Taken together, these facts clearly establish that Belgrade was, if not fully
integrated in, then fully aware of, the decision-making processes regarding
Srebrenica, while the Republika Srpska itself was excluded. Even after
the fact, negotiations following the fall of Srebrenica and the genocide
committed there were held simultaneously with General Mladić and
President Milošević 32. There can be no doubt that President Milošević
was fully appraised of General Mladić’s (and the Bosnian Serb army’s)
activities in Srebrenica throughout the takeover and massacres.



  52. An even more disturbing feature in the Court’s reasoning is
evident in its treatment of the Serbian paramilitary units known as
the “Scorpions” (Judgment, paras. 289, 389 and 395).

  53. Thus, paragraph 389 of the Judgment considers two documents
presented by the Applicant, in which there is reference to the “Scorpions”

  31 Prosecutor v. Milošević, ICTY Judgment, No. IT-02-54, Transcript of 16 Decem-

ber 2003, pp. 30494-30495.
  32 Report of the Secretary-General pursuant to General Assembly resolution 53/35,

“The Fall of Srebrenica”, United Nations doc. A/54/549 (1999), p. 85, para. 392.


222

262 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

as “MUP of Serbia” and a “unit of Ministry of Interiors of Serbia”. The
paragraph notes that the authenticity of the documents was disputed by
the Respondent presumably because “they were copies of intercepts, but
not originals”. But it is plain that if the Court insisted on original docu-
ments, it would never be able to render any judgments. Be this as it may,
the other reason advanced to undermine the importance of these docu-
ments is that they are not addressed to Belgrade, the senders being “offi-
cials of the police forces of the Republika Srpska”. But this in itself does
not deny their probative value. When an official of the Republika Srpska
sends a telegram to his superior in which the Scorpions are described as
“MUP of Serbia” or “a unit of Ministry of Interiors of Serbia”, there is
no reason to doubt the veracity of this statement.



   54. Consequently, we have here a case of a unit which had been incor-
porated into the forces of the Respondent — though the date for that
incorporation is in dispute — yet the Court concludes that they are not to
be treated as de jure organs of the Respondent in 1995, notwithstanding
evidence that they were perceived to be such by the Republika Srpska
officials. Equally surprising is the Court’s treatment of the statement by
the Government of Serbia and Montenegro — after President Milošević’s
fall from power — to the effect that what happened in Srebrenica was not
the work of Serbia, but of the ousted régime. This statement was in fact
occasioned by the showing, on national and international television, of
the shocking images of the brutal execution of six Muslim prisoners in
Trnovo, near Srebrenica, by the Scorpions. The Court failed to take
account of this closely connected fact in its appreciation of the status of
the Scorpions.

  55. Lastly, with regard to the Scorpions, the Court goes on in para-
graph 389 to say :

        “Furthermore, the Court notes that in any event the act of an
      organ placed by a State at the disposal of another public authority
      by a state shall not be considered an act of that State if the organ
      was acting on behalf of the public authority at whose disposal it
      had been placed.”

However, while the spirit of Article 6 of the ILC’s Articles on State
Responsibility is faithfully reflected, it must be noted that on this impor-
tant question of fact, there is no evidence that the Scorpions were placed
at the disposal of another public authority.
   56. Fifthly, the Court’s treatment of the statement by the Government
of Serbia and Montenegro alluded to above leaves much to be desired. In
view of the importance of this statement, it bears being recalled in full :


223

263 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

         “Those who committed the killings in Srebrenica, as well as those
       who ordered and organized that massacre represented neither Serbia
       nor Montenegro, but an undemocratic régime of terror and death,
       against whom the great majority of citizens of Serbia and Monte-
       negro put up the strongest resistance.
         Our condemnation of crimes in Srebrenica does not end with the
       direct perpetrators. We demand the criminal responsibility of all
       who committed war crimes, organized them or ordered them, and
       not only in Srebrenica.
         Criminals must not be heroes. Any protection of the war crimi-
       nals, for whatever reason, is also a crime.”

   57. The Court has concluded that this statement was of a political
nature and does not amount to an admission of Serbian responsibility for
the massacres in Srebrenica. To support its refusal to take at face value
the plain language of the Serbian Council of Ministers, the Court invokes
its decisions in the Nuclear Tests and Frontier Dispute (Burkina Faso/
Republic of Mali) cases. These Judgments, however, are neutral in their
support for the conclusions the Court draws in paragraph 378. In these
Judgments the Court held that declarations made by way of unilateral
acts, in particular by highly placed government officials 33, can have bind-
ing legal consequences. In determining these consequences, the Court has
consistently considered whether the language employed reveals a clear
intention (Nuclear Tests (New Zealand v. France), Judgment, I.C.J.
Reports 1974, p. 473, para. 47 ; see also Temple of Preah Vihear (Cam-
bodia v. Thailand), Preliminary Objections, Judgment, I.C.J. Reports
1961, pp. 31-32). And intention must be considered in the context in
which the statements were made (the Court is not to presume that the
statements were not made in vacuo) (Nuclear Tests (New Zealand v.
France), Judgment, I.C.J. Reports 1974, p. 474, para. 52)), and in the
general framework of international discourse.

  58. Indeed, the opposite conclusion from that reached by the Court in
paragraph 378 is supported by the cited jurisprudence. To the extent that
the effect of a unilateral act depends on the intent behind it and the con-
text within which it was made, one need only consider this : the Serbian
Government at the time was attempting to distance itself — as a new and
democratic régime — from the régime which had come before it, in light
of the revelation of horrible crimes committed by paramilitary units (the

 33   In Nuclear Tests (New Zealand v. France), the Court specifically holds that

      “there can be no doubt, in view of [the French President’s] functions, that his public
      communications or statements, oral or written, as Head of State, are in international
      relations acts of the French State” (Judgment, I.C.J. Reports 1974, p. 474, para. 51).



224

264 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

Scorpions) on national Serbian and international television. The intent
was to acknowledge the previous régime’s responsibility for those crimes,
and to make a fresh start by distancing the new régime therefrom. A
clearer intention to “admit” past wrongs cannot be had.


   59. Of equal note is the Court’s failure to address its decisions in Nica-
ragua and Democratic Republic of the Congo v. Uganda — both of which
were invoked in the Applicant’s pleadings on this subject (CR 2006/11,
pp. 10-15 (Condorelli)). In Nicaragua, the Court considered what legal
consequences could be drawn from the United States characterization of
its conduct in Nicaragua as “self-defence”. In so doing, the Court had
this to say :

      “statements of this kind, emanating from high-ranking official politi-
      cal figures, sometimes indeed of the highest rank, are of particular
      probative value when they acknowledge facts or conduct unfavour-
      able to the State represented by the person who made them. They
      may then be construed as a form of admission.” (Military and Para-
      military Activities in and against Nicaragua (Nicaragua v. United
      States of America), Merits, Judgment, I.C.J. Reports 1986, p. 41,
      para. 64 ; emphasis added.)
        “Among the legal effects which such declarations may have is that
      they may be regarded as evidence of the truth of facts, as evidence
      that such facts are attributable to the State the authorities of which
      are the authors of these declarations, and, to a lesser degree, as evi-
      dence for the legal qualification of these facts.” (Ibid., p. 43, para. 71 ;
      emphasis added.)
   60. The Court’s reasoning in Nicaragua is highly relevant in its appli-
cation to the statement made by the Serbian Council of Ministers. The
Council of Ministers unambiguously admits that the previous Govern-
ment of Serbia and Montenegro (internationally recognized and unques-
tionably acting on behalf of the Serbian State for the purposes of State
responsibility) had “ordered and organized” the killings in Srebrenica.
Given the continuity of State responsibility, despite the change in régime,
this statement certainly acknowledge[s] facts or conduct unfavourable to
the State making the statement, and on the basis of Nicaragua thereby
amounts to a form of admission, or at the very least, evidence of the truth
of the facts it asserts. This conclusion is in keeping with the Court’s
recent decision in Democratic Republic of the Congo v. Uganda, in which
the Court observed that it would

      “give particular attention to reliable evidence acknowledging facts or
      conduct unfavourable to the State represented by the person making
      them. . .” (Armed Activities on the Territory of the Congo (Demo-

225

265 APPLICATION OF GENOCIDE CONVENTION (DISS. OP. AL-KHASAWNEH)

      cratic Republic of the Congo v. Uganda), Judgment, I.C.J. Reports
      2005, p. 201, para. 61.)
  61. The Court’s lack of application of the jurisprudence it does invoke,
and failure to invoke jurisprudence more directly on point is unfortunate.
The Serbian Council of Ministers’ statement, taken in the context of the
other evidence available to the Court, certainly amounts to an admission
of the responsibility of President Milošević’s régime for the massacres in
Srebrenica, which the Court has determined amount to genocide.



                             III. CONCLUSION

   62. The Court has absolved Serbia from responsibility for genocide in
Bosnia and Herzegovina -— save for responsibility for failure to prevent
genocide in Srebrenica. It achieved this extraordinary result in the face of
vast and compelling evidence to the contrary. This result was however a
product of a combination of methods and techniques the Court adopted
that could not but have led to this result. In the first place the Court
refused to inform itself regarding the twin questions of intent and attri-
butability, the most elusive points in proving the crime of genocide and
engaging State responsibility for it. At the same time, the Court refused
to translate its taking note of the refusal to divulge redacted materials
into concrete steps regarding the onus and standard of proof, thereby
putting the Applicant at a huge disadvantage. If this was not enough, it
required in addition too high a threshold for control and one that did not
accord with the facts of this case nor with the relevant jurisprudence of
the ICTY. The Court likewise failed to appreciate the definitional com-
plexity of the crime of genocide and the need for a comprehensive
approach in appreciating closely related facts, the role of General Mladić
and the Scorpions in Srebrenica being a prime example. Moreover, where
certain facts did not fit the Court’s conclusions, they were dismissed with
no justification, the statement of the new Government of Serbia being
also a case in point. I am certain that as far as Srebrenica is concerned,
FRY responsibility as a principal or as an accomplice is satisfied on the
facts and in law. I am of the opinion also that with regard to other parts
of Bosnia and Herzegovina, had the Court followed more appropriate
methods for assessing the facts, there would have been, in all probability,
positive findings as to Serbia’s international responsibility.




                              (Signed) Awn Shawkat AL-KHASAWNEH.


226

